Case 1:20-cv-00219-TSE-TCB Document 1 Filed 02/27/20 Page 1 of 14 PageID# 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA

  ELIZABETH FISHMAN, individually and                   Case No.
  on behalf of all others similarly situated,
                                                      CLASS ACTION COMPLAINT
                   Plaintiff,
                                                      DEMAND FOR JURY TRIAL
  v.

  ICF CONSULTING GROUP, INC., a
  Delaware corporation,

                   Defendant.


                                 CLASS ACTION COMPLAINT

          Plaintiff Elizabeth Fishman (“Fishman” or “Plaintiff”) brings this Class Action

Complaint and Demand for Jury Trial against Defendant ICF Consulting Group, Inc. (“ICF” or

“Defendant”) to stop ICF from violating the Telephone Consumer Protection Act by sending

unsolicited, autodialed text messages to consumers, and to otherwise obtain injunctive and

monetary relief for all persons injured by ICF’s conduct. Plaintiff, for her Complaint, alleges as

follows upon personal knowledge as to herself and her own acts and experiences, and, as to all

other matters, upon information and belief, including investigation conducted by her attorneys.

                                         INTRODUCTION

          1.     When Congress enacted the TCPA in 1991, it found that telemarketers called

more than 18 million Americans every day. 105 Stat. 2394 at § 2(3). 20. By 2003, due to more

powerful autodialing technology, telemarketers were calling 104 million Americans every day,.

In re Rules and Regulations Implementing the TCPA of 1991, 18 FCC Rcd. 14014, ¶¶ 2, 8

(2003).
Case 1:20-cv-00219-TSE-TCB Document 1 Filed 02/27/20 Page 2 of 14 PageID# 2



         2.     The problems Congress identified when it enacted the TCPA have only grown

exponentially in recent years.

         3.     Industry data shows that the number of robocalls made each month increased

from 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three

years.

         4.     According to online robocall tracking service “YouMail,” 5.2 billion robocalls

were placed in March 2019 alone, at a rate of 168.8 million per

day. www.robocallindex.com (last 6:19-cv-02008-BHH Date Filed 07/18/19 Entry Number 1

Page 4 of 10 5 visited April 9, 2019). YouMail estimates that in 2019 robocall totals will exceed

60 billion. See id.

         5.     The FCC also has received an increasing number of complaints about unwanted

calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in

2018. FCC, Consumer Complaint Data Center, www.fcc.gov/consumer-help-center-data.

                                                  ICF

         6.     ICF conducts surveys with consumers on behalf of clients that are in various

industries, including the healthcare industry.1

         7.     The parent company of ICF is ICF International, Inc.2

         8.     ICF conducts surveys by phone, in-person and online.3

         9.     Part of ICF’s marketing plan includes sending text messages en masse to

consumers regarding survey opportunities.4

         10.    Such text messages are sent using an autodialer without the necessary consent.


1
  https://www.icf.com/work/health/public-health/survey-research
2
  https://www.sec.gov/Archives/edgar/data/1362004/000156459019004641/icfi-ex210_8.htm
3
  https://www.icf.com/work/research-evaluation/survey
4
  Id.


                                                                                                 2
Case 1:20-cv-00219-TSE-TCB Document 1 Filed 02/27/20 Page 3 of 14 PageID# 3



          11.   Plaintiff received an autodialed text message to her cellular phone from

Defendant regarding a health survey, with incentives to sign-up for additional surveys in the

future.

          12.   In response to this text message, Plaintiff files this class action lawsuit seeking

injunctive relief, requiring ICF to cease sending unsolicited, autodialed text messages to

consumers’ cellular telephone numbers, as well as an award of statutory damages to the members

of the Class.

                                             PARTIES

          13.   Plaintiff Fishman is a Gardiner, Maine resident.

          14.   Defendant ICF is a Delaware corporation with its head office located in Fairfax,

Virginia. ICF does business throughout this District and the United States.

                                 JURISDICTION AND VENUE

          15.   This Court has federal question subject matter jurisdiction over this action under

28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

§227 (“TCPA”).

          16.   This Court has personal jurisdiction over Defendant and venue is proper in this

District under 28 U.S.C. § 1391(b) because Defendant resides in this District, and because the

wrongful conduct giving rise to this case was directed from this District.

                                   COMMON ALLEGATIONS

                           ICF Contacts Consumers Without Consent

          17.   ICF conducts surveys with consumers that are based throughout the U.S., on

behalf of hundreds of companies.




                                                                                                      3
Case 1:20-cv-00219-TSE-TCB Document 1 Filed 02/27/20 Page 4 of 14 PageID# 4



       18.     The problem with ICF’s surveys is that they do not obtain prior consent from the

consumers before sending out unsolicited autodialed text messages.

       19.     ICF agents have complained online about the difficulties they have faced placing

calls to upset consumers that never consented to receive survey calls:




                                                                           5




                                                                               6




                                                                                   7


       20.     The problem with ICF’s practice of calling consumers without consent lies in the

fact that ICF is calling and texting consumers using an autodialer.

                        ICF Contacts Consumers Using An Autodialer




5
  https://www.indeed.com/cmp/Icf/reviews?fcountry=US&floc=Seattle%2C+WA
6
  Id.
7
  Id.


                                                                                                  4
Case 1:20-cv-00219-TSE-TCB Document 1 Filed 02/27/20 Page 5 of 14 PageID# 5



          21.      On March 19, 2019 it was announced that Voxco was selected by ICF for its

survey operations.




                                                                            8



          22.      Voxco offers a number of different features to its clients like ICF, including the

use of the Voxco dialer.




                            9



          23.      The Voxco Dialer includes the ability for ICF to engage in predictive autodialing:



8
    https://www.voxco.com/blog/voxco-icf/
9
    Id.


                                                                                                        5
Case 1:20-cv-00219-TSE-TCB Document 1 Filed 02/27/20 Page 6 of 14 PageID# 6




                                                                                 10



        24.      Voxco also includes the ability to send out text messages inviting consumers to

fill out online surveys:




                                                                                                   11


        25.      Voxco text messages can be sent out through automated means and to large

groups of consumers at the same time:




                                                                                            12




10
    https://www.voxco.com/survey-solutions/voxco-dialer/
11
    https://reviews.financesonline.com/p/voxco-online/
12
   Id.


                                                                                                        6
Case 1:20-cv-00219-TSE-TCB Document 1 Filed 02/27/20 Page 7 of 14 PageID# 7




                                                                                             13


          26.      In sending the text messages at issue, Defendant ICF, or a third party acting on its

behalf, used an automatic telephone dialing system; hardware and/or software with the capacity

to store or produce cellular telephone numbers to be called, using a random or sequential number

generator, and/or to call numbers from pre-loaded lists. This is evident from the circumstances

surrounding the text messages, including the text messages’ commercial and generic content, and

that they were sent without consent, which is consistent with the use of an automatic telephone

dialing system to send text messages.

          27.      In order to send text messages using an autodialer, ICF must have the necessary

consent from the consumer.

          28.      Unfortunately, such text messages are being sent without any consent at all.




13
     https://www.voxco.com/survey-solutions/voxco-online/


                                                                                                      7
Case 1:20-cv-00219-TSE-TCB Document 1 Filed 02/27/20 Page 8 of 14 PageID# 8



        29.       There are numerous complaints posted online regarding unwanted autodialed calls

and text messages that consumers have received from ICF, despite having never provided ICF

with consent:

              •   “Just received a text message today "ICF invites you to earn $10 at Amazon by
                  completing a 15-minute confidential survey on an important health issue. You can
                  earn up to $55 for completing future surveys. Here is your link to begin: -link-."
                  The link they included went to a site called "healthycommunitys.com," whose
                  domain is apparently only a week or so old. Definitely blocking. Another number
                  they've used for this scam is 984-203-6626 based on what I've checked.”14
              •   “Text message received on my cell phone from this hacker:
                  ‘ICF invites you to earn $10 at Amazon by taking a 15-minute confidential survey
                  about an important health topic. You can earn up to $55 for completing more
                  surveys. Can we send you the web link to begin?’
                  I will block as the link will surely be to a hacker website that will harm my cell
                  phone.”15
              •   “I received this exact message today. I’m blocking it also. Must be a new phishing
                  scam. Sender’s number is 984-203-6483.”16
              •   “ICF invites you to earn $10 at Amazon by completing a 15-minute confidential
                  survey on an important health issue. You can earn up to $55 for completing future
                  surveys. Here is your link to begin:
                  https://www.healthycommunitys.com/SE/1/HealthSurvey4?p”17
              •   “ICF invites you to earn $10 at Amazon by completing a 15-minute confidential
                  survey on an important health issue. You can earn up to $55 for completing future
                  surveys. Here is your link to begin:
                  https://www.healthycommunitys.com/SE/1/HealthSurvey4?p=76930309E This is
                  where the link goes according to the preview screen. Can’t find any info about
                  ICF etc. Looks like a scam.”18
              •   “Received a call stating they were calling from the CT state dept of health. After
                  informing them I was on the DNC list they informed they had reached my
                  number through a process of Random Digital Dialing. Which is something
                  about how there diaper is set up with the area code and prefix automatically
                  then the dialed proceeds to dial the last 4 digits at random (I guess to avoid any
                  form of discrimination based on income, martial status, or race).”19 (emphasis
                  added)
              •   “Keeps calling my cell number”20


14
    https://800notes.com/Phone.aspx/1-901-295-4304
15
    https://800notes.com/Phone.aspx/1-984-203-6626
16
   Id.
17
    https://findwhocallsyou.com/9842144443?CallerInfo
18
   Id.
19
    https://800notes.com/Phone.aspx/1-802-264-3580/5
20
   Id.


                                                                                                  8
Case 1:20-cv-00219-TSE-TCB Document 1 Filed 02/27/20 Page 9 of 14 PageID# 9



               Plaintiff Received an Unsolicited Autodialed Text Message to
                                      Her Cell Phone

       30.    On September 18, 2019 at 10:29 AM, Plaintiff Fishman received an autodialed

text message on her cell phone from Defendant using phone number 984-214-4572:




       31.    ICF identifies its company name at the beginning of the text message and directs

Plaintiff to visit a https://www.healthcommunitys.com page.

       32.     Healthycommunitys.com is registered to ICF Consulting Group Inc:




                                                                                                 9
Case 1:20-cv-00219-TSE-TCB Document 1 Filed 02/27/20 Page 10 of 14 PageID# 10




                                                                                             21



          33.     Plaintiff Fishman believes the text was sent using an autodialer due to its generic

content, because similar, if not identical texts were sent to other consumers and because ICF is

open about its use of the Voxco dialer.

          34.     The unauthorized text message that was sent by ICF, as alleged herein, harmed

Plaintiff in the form of annoyance, nuisance, and invasion of privacy, and disturbed Fishman’s

use and enjoyment of her cellular phone, in addition to the wear and tear on the phone’s

hardware (including the phone’s battery) and the consumption of memory on the phone.

          35.     The text message also caused mental duress, as Plaintiff Fishman was frustrated

by the text message and concerned, as she knows that she did not register to do surveys on behalf

of ICF.

          36.     Seeking redress for these injuries, Fishman, on behalf of herself and a Class of

similarly situated individuals, brings suit under the Telephone Consumer Protection Act, 47

U.S.C. § 227, et seq., which prohibits unsolicited autodialed text messages to cellular telephones.


21
     https://domainbigdata.com/healthycommunitys.com


                                                                                                     10
Case 1:20-cv-00219-TSE-TCB Document 1 Filed 02/27/20 Page 11 of 14 PageID# 11



                                    CLASS ALLEGATIONS

                 Class Treatment Is Appropriate for Plaintiff’s TCPA Claim

       37.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2)

and Rule 23(b)(3) on behalf of herself and all others similarly situated and seeks certification of

the following Class:

       Autodialed No Consent Class: All persons in the United States who from four
       years prior to the filing of this action through class certification (1) Defendant (or
       an agent acting on behalf of Defendant) text messaged, (2) on the person’s cellular
       telephone number, (3) using the same text messaging platform Defendant used to
       text message Plaintiff, (4) for whom Defendant claims (a) it obtained prior express
       consent in the same manner as Defendant claims it supposedly obtained prior
       express consent to text message Plaintiff, or (b) it did not obtain prior express
       consent.

       38.     The following individuals are excluded from the Class: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendant, its

subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents

have a controlling interest and their current or former employees, officers and directors; (3)

Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

from the Class; (5) the legal representatives, successors or assigns of any such excluded persons;

and (6) persons whose claims against Defendant have been fully and finally adjudicated and/or

released. Plaintiff anticipates the need to amend the Class definition following appropriate

discovery.

       39.     Numerosity: On information and belief, there are hundreds, if not thousands of

members of the Class such that joinder of all members is impracticable.

       40.     Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and the Class, and those questions predominate over any




                                                                                                   11
Case 1:20-cv-00219-TSE-TCB Document 1 Filed 02/27/20 Page 12 of 14 PageID# 12



questions that may affect individual members of the Class. Common questions for the Class

include, but are not necessarily limited to the following:

               (a) whether Defendant used an automatic telephone dialing system to send text
                   messages to Plaintiff and the members of the Autodialed No Consent Class;

               (b) whether Defendant sent the text messages to Plaintiff and the members of the
                   Autodialed No Consent Class without the necessary consent;

               (c) whether Defendant’s conduct constitutes a violation of the TCPA; and

               (d) whether members of the Class are entitled to treble damages based on the
                   willfulness of Defendant’s conduct.

       41.     Adequate Representation: Plaintiff will fairly and adequately represent and

protect the interests of the Class, and has retained counsel competent and experienced in class

actions. Plaintiff has no interests antagonistic to those of the Class, and Defendant has no

defenses unique to Plaintiff. Plaintiff and her counsel are committed to vigorously prosecuting

this action on behalf of the members of the Class, and have the financial resources to do so.

Neither Plaintiff nor her counsel has any interest adverse to the Class.

       42.     Appropriateness: This class action is also appropriate for certification because

Defendant has acted or refused to act on grounds generally applicable to the Class and as a

whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards

of conduct toward the members of the Class and making final class-wide injunctive relief

appropriate. Defendant’s business practices apply to and affect the members of the Class

uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with

respect to the Class, not on facts or law applicable only to Plaintiff. Additionally, the damages

suffered by individual members of the Class will likely be small relative to the burden and

expense of individual prosecution of the complex litigation necessitated by Defendant’s actions.

Thus, it would be virtually impossible for the members of the Class to obtain effective relief



                                                                                                    12
Case 1:20-cv-00219-TSE-TCB Document 1 Filed 02/27/20 Page 13 of 14 PageID# 13



from Defendant’s misconduct on an individual basis. A class action provides the benefits of

single adjudication, economies of scale, and comprehensive supervision by a single court.

                                  FIRST CAUSE OF ACTION
                              Telephone Consumer Protection Act
                                 (Violations of 47 U.S.C. § 227)
                  (On Behalf of Plaintiff and the Autodialed No Consent Class)

       43.       Plaintiff repeats and realleges paragraphs 1 through 42 of this Complaint and

incorporates them by reference.

       44.       Defendant and/or its agents sent unwanted text messages to cellular telephone

numbers belonging to Plaintiff and the other members of the Autodialed No Consent Class using

an autodialer.

       45.       These text messages were sent en masse without the consent of the Plaintiff and

the other members of the Autodialed No Consent Class to receive such text messages.

       46.       Defendant’s conduct was negligent, wilful, or knowing.

       47.       Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a result of

Defendant’s conduct, Plaintiff and the other members of the Autodialed No Consent Class are

each entitled to between $500 and $1,500 for each and every text message.



                                      PRAYER FOR RELIEF
       WHEREFORE, Plaintiff Fishman, individually and on behalf of the Class, prays for the

following relief:

   a) An order certifying the Class as defined above, and appointing Plaintiff as the

       representative of the Class and her attorneys as Class Counsel;

   b) An award of actual and/or statutory damages and costs;

   c) An order declaring that Defendant’s actions, as set out above, violate the TCPA;



                                                                                                    13
Case 1:20-cv-00219-TSE-TCB Document 1 Filed 02/27/20 Page 14 of 14 PageID# 14



   d) An injunction requiring Defendant to cease all unsolicited texting activity, and to

       otherwise protect the interests of the Class; and

   e) Such further and other relief as the Court deems just and proper.

                                      JURY DEMAND

       Plaintiff Fishman requests a jury trial.

                                              Respectfully Submitted,

                                              ELIZABETH FISHMAN, individually and on
                                              behalf of those similarly situated individuals


Dated: February 27, 2020                      By: /s/ William Robinson
                                              William Robinson, Esq. VSB 76098
                                              1934 Old Gallows Road, Suite 350K
                                              Vienna, VA 22181
                                              Telephone: (703) 789-4800
                                              william@robinsonlaw.com

                                              Stefan Coleman*
                                              law@stefancoleman.com
                                              LAW OFFICES OF STEFAN COLEMAN, P.A.
                                              201 S. Biscayne Blvd, 28th Floor
                                              Miami, FL 33131
                                              Telephone: (877) 333-9427
                                              Facsimile: (888) 498-8946

                                              Avi R. Kaufman*
                                              kaufman@kaufmanpa.com
                                              KAUFMAN P.A.
                                              400 NW 26th Street
                                              Miami, FL 33127
                                              Telephone: (305) 469-5881


                                              Attorneys for Plaintiff and the putative Class

                                              *Pro Hac Vice motion forthcoming




                                                                                               14
